Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
186, illustrated as a valve and shown at the bottom left of fig. 1,
187, illustrated as a valve and shown at the top center of fig. 1,
188a and 188b, illustrated as valves and shown at the bottom left of fig. 1,
513a and 513b, illustrated as conduits or fluid streams in figs. 2a and 2b,
515, a block labeled “LNG” at the right of fig. 2a,
515a and 515b, blocks labeled “LNG” and “LP” at the right of fig. 2b,
538, illustrated as a pump or compressor at the top of figs. 2a,
552, illustrated as a heat exchanger at the top left of figs. 2a and 2b,
588a and 588b, illustrated as valves shown at left of figs. 2a and 2b,
604a, 604b, 604c, and 604d, illustrated as valves at the left of figs. 3a, 3b, and 3c,
613b, 613c, and 613d, illustrated as conduits or fluid streams in figs. 3a, 3b, and 3c,
638, illustrated as a pump or compressor at the bottom of figs. 3a, 3b, and 3c, and
652, illustrated as a heat exchanger at the bottom of figs. 3a, 3b, and 3c.

Further, it is noted that the gas sources shown at the left of figs. 2a, 2b, 3a, 3b, and 3c as well as the gas outlets shown in figs. 3a, 3b, and 3c are not given reference numerals although the gas outlets of figs. 2a and 2b are given reference numerals (as 515, 515a, and 515b).  Harmonization is suggested so that either all of the inlets and outlets are labeled or all are unlabeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  

In line 7 of claim 16, the word “n” should be replaced with “in”.
claim 17, the word “selective” in the phrase “to selective place” should be replaced with “selectively”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 8-9 of claim 16, it is taught that “a second feed stream conduit” is “in downstream flow communication and a second hydrocarbon fluid”.  From this teaching, it is not clear with what element or elements the second feed stream conduit is “in downstream flow communication”.  Further, there is no teaching or suggestion of whether “a second hydrocarbon fluid” is intended to be the fluid of the stream within the second feed stream conduit, or whether there is some other meaning to the teaching that the “conduit… and a second hydrocarbon fluid”.  For these reasons, the scope of claim 16 with regard to the second feed stream conduit and the second hydrocarbon fluid cannot 
For purposes of examination, lines 8-9 of claim 16 have been interpreted equivalently with lines 4-6 of the same claim, as reciting “a second feed stream conduit in… downstream fluid communication with a supply of a second hydrocarbon fluid”.

In lines 16-17, and line 24 of claim 16 as well as line 6 of claim 20 which depends therefrom, the recitation of “the first cooled feed stream” lacks antecedent basis.  Such a stream was not positively recited previously in the claim and it is thus not possible to positively ascertain the features, structure, or composition required of this stream to fall within the scope of the claim.  For this reason, claims 16 and 20 is rejected under 35 U.S.C. 112(b) as being indefinite.
In lines 18-19 of claim 16, the recitation of “the second cooled feed stream” lacks antecedent basis.  Such a stream was not positively recited previously in the claim and it is thus not possible to positively ascertain the features, structure, or composition required of this stream to fall within the scope of the claim.  For this reason, claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the “first cooled feed stream” and the “second cooled feed stream” have been interpreted as streams of fluid carried respectively by the “first cooled feed stream conduit” (taught in line 11 of independent claim 16) and the “second cooled feed stream conduit” (taught in line 13 of independent claim 16).

claim 16 as well as line 3 of claim 20 which depends therefrom, the recitation of “the first feed stream” lacks antecedent basis.  Such a stream was not positively recited previously in the claim and it is thus not possible to positively ascertain the features, structure, or composition required of this stream to fall within the scope of the claim.  For this reason, claims 16 and 20 is rejected under 35 U.S.C. 112(b) as being indefinite.
In line 6 of claim 26, the recitation of “the second feed stream” lacks antecedent basis.  Such a stream was not positively recited previously in the claim and it is thus not possible to positively ascertain the features, structure, or composition required of this stream to fall within the scope of the claim.  For this reason, claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the “first feed stream” and the “second feed stream” have been interpreted as streams of fluid carried respectively by the “first feed stream conduit” (taught in line 11 of independent claim 16) and the “second feed stream conduit” (taught in line 13 of independent claim 16).

In lines 20-24 of claim 16, there is recited: 
a first bypass conduit having at least one valve, an upstream end in fluid flow communication with the first feed stream upstream from the cold end of the coil-wound heat exchanger or at least one of the plurality of cooling conduits upstream from the cold end, and a downstream end located at an upstream end of the first product conduit and a downstream end of the first cooled feed stream
The arrangement of “and”s and “or”s and the use of “at least one of” in this passage renders unclear which portions of the recited conduit are required, which are optional, 
For purposes of examination, the bypass conduit has been interpreted as including:
At least one valve, 
an upstream end in flow communication with the first feed stream at a position which is 
upstream from the cold end of the coil wound heat exchanger or
upstream of at least one of the plurality of cooling conduits which are further required to be upstream of the cold end,
and a downstream end which is located
at an upstream end of the first product conduit, and
at a downstream end of the first cooled feed stream.

claim 16, as well as lines 2-3 of claim 19 and lines 5-6 of claim 20 both of which depend from claim 16, the recitation of “the first product conduit” lacks antecedent basis.  Such a conduit was not positively recited previously in the claim and it is thus not possible to positively ascertain the features, structure, or composition required of this stream to fall within the scope of the claim.  For this reason, claims 16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite.
In lines 30-31 6 of claim 26, as well as lines 2-3 of claim 18 and lines 2-3 of claim 21 both of which depend from claim 16, the recitation of “the second product conduit” lacks antecedent basis.  Such a stream was not positively recited previously in the claim and it is thus not possible to positively ascertain the features, structure, or composition required of this stream to fall within the scope of the claim.  For this reason, claims 16, 18, and 21 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the “first product conduit” and the “second product conduit” have been interpreted as being the same elements as the “first product stream conduit” (taught in line 16 of independent claim 16) and the “second product stream conduit” (taught in line 18 of independent claim 16).

In lines 2 and 4 of claim 18 and claim 21, there are recited “a second phase separator” and “a second recycle conduit”.  Neither claims 18 and 21 nor claim 16 from which they depend recites “a first phase separator” or “a first recycle conduit” and it is thus unclear whether the word “second” as used in these recitations represents a numerical label, requiring that the system also include a first phase separator and recycle conduit so that those recited are the second, or whether the word “second” is used as a 

Claim 20 recites “a first bypass conduit” having all of the features already recited with regard to the “first bypass conduit” of lines 20-24 of claim 16.  It is not clear whether the bypass conduit of claim 16 or if the recitations of claim 20 are included in error and refer only to the same structure already required by the independent claim.  
Further, because claim 20 duplicates the teachings of claim 16 with regard to this bypass conduit, the rejections set forth above with regard to this element as it is recited in claim 16 are applicable to claim 20 in the same manner.
For this reason, the scope of claim 20 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 20 has been interpreted as a duplicate of the recitations of claim 16 and has therefore not been interpreted as requiring that the system include a second first bypass conduit.  Refer to the rejection of this claim set forth below under 35 U.S.C. 112(d) as failing to further limit the claim from which it depends.

Claim 22 recites “a plurality of feed stream conduits”, “a plurality of cooled feed stream conduits”, and “a plurality of product stream conduits”.  Claim 16 from which claim 
For purposes of examination, claim 22 has been interpreted as requiring a plurality of conduits which are additional to those of claim 16.

In line 4 of claim 23, the recitation of “one the plurality of feed conduits” lacks antecedent basis.  Neither this claim nor claim 16 upon which it depends previously recites “the plurality of feed conduits”.  Although claim 16 recites “a first feed stream conduit” and “a second feed stream conduit”, these are referred to as “feed stream conduits” rather than “feed conduits” and are never recited as a “plurality of feed conduits” as recited in claim 23.  As such, it is not clear whether “the plurality of feed conduits” refers to the “first feed stream conduit” and “second feed stream conduit” of claim 16 or to other elements which have not been previously recited and, if the this claim refers to new conduits which have not been previously recited, it is not clear what features, 
For purposes of examination, “one the plurality of feed conduits” has been interpreted as referring to one of the first feed stream conduit and the second feed stream conduit of claim 16.

In line 2 of claim 25, the recitation of “the second recycle conduit” lacks antecedent basis.  Such a conduit was not positively recited previously in the claim and it is thus not possible to positively ascertain the features, structure, or composition required of this stream to fall within the scope of the claim.  For this reason, claims 16 and 20 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 25 is interpreted as depending upon claim 18 which recite “a second recycle conduit” in line 2 and thus to receive proper antecedent basis from this recitation.

Claims 17, 19, 24, and 26-28 are rejected as depending upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 duplicates teachings from independent claim 16 upon which it depends with regard to “a first bypass conduit” and the features and connections thereof and does not include any limitations not present in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Independent claim 16 and claims 17-28 depending therefrom are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the coil-wound heat exchanger the conduits for flowing streams of two hydrocarbon fluids having different normal bubble points to form cooled feed streams and then product streams, and a first bypass conduit bypassing a portion of the hydrocarbon fluid with the higher normal bubble point past the cooling conduits of the heat exchanger so that this first hydrocarbon fluid at the product stream conduit has a higher temperature than the second hydrocarbon fluid with the lower bubble point at the product stream conduit.  However, this claim cannot be considered "allowable" at this time due to the rejections under U.S.C. 112(b) and (d) set forth in this Office Action.  Specifically, claims 16-28 have been rejected under 35 U.S.C. 112(b) as 

    PNG
    media_image1.png
    797
    525
    media_image1.png
    Greyscale

 US Publication No. 2017/0010041 A1 to Pierre, JR. et al. teaches in fig. 3, shown above, and ¶ 52 a hydrocarbon liquefaction system in which an liquefied natural gas 301 is flowed through a multi-steam cryogenic heat exchanger (333) in a plurality of streams to be cooled against a liquid nitrogen stream (321) but teaches that the “additional pressurized LNG streams… may bypass the multi-stream cryogenic heat exchanger and proceed directly to the [further downstream] heat exchanger” “in some embodiments not shown” but does not teach the multiple streams of the heat exchanger being connected to sources of hydrocarbon fluids with different bubble points (all being connected to the 


    PNG
    media_image2.png
    824
    553
    media_image2.png
    Greyscale

US Patent No. 8,778,052 B2 to Dam et al. teaches in fig. 1, shown above, a method of producing a gaseous hydrocarbon stream having passages (10 and 20) connected to first hydrocarbon wells (30) and second hydrocarbon wells (40), respectively, but these separate hydrocarbon streams are both taught to be drawn from natural gas wells, are not taught to have different bubble points, and are not taught to be cooled by the cooling conduits of a single heat exchanger, including a bypass passage for one of the two hydrocarbon streams as taught in instant independent claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        2 December 2021

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763